Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about October 7, 2004, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff Ivonne Munoz allegedly sustained hand lacerations when, while wiping up water, she ran her hand over a makeshift kitchen counter surface, a board covered with metal that was in areas raised and jagged. The makeshift counter surface had been installed by the tenant of the apartment. While there is no allegation that defendant landlords participated in, approved or knew of the tenant’s installation, plaintiff maintains that they are nonetheless responsible for her harm because their neglect of a faucet leak and a defective counter in the subject apartment caused the tenant, in an attempt to direct water from the leaky faucet into the sink, to install the metal covered board upon which plaintiff sustained injury. It is, however, clear that plaintiffs injuries were not a foreseeable consequence of any negligence on defendants’ part (see Martinez v Lazaroff, 48 NY2d 819, 820 [1979]). The hazard responsible for plaintiffs injury was attributable to the intervening and superseding conduct of the tenant, which conduct was not a normal or foreseeable consequence of the neglect alleged against defendants (see Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315 [1980]). Concur—Buckley, P.J., Tom, Saxe, Gonzalez and Malone, JJ.